Citation Nr: 1125223	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-40 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

The matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the present case, the Board has determined that additional development is required.  Specifically, the record indicates a diagnosis of bilateral hearing loss, as  an August 2005 private audiology examination found pure tone threshold results sufficient to qualify as an impaired hearing disability in both ears under 38 C.F.R. § 3.385.  Moreover, the Veteran has reported instances of in-service noise exposure.  In this regard, he stated in his November 2006 notice of disagreement that he was exposed to noise from rifle fire when he was assigned to target maintenance for the national rifle matches in the summer of 1961 at Camp Perry in Ohio.  He also claimed daily noise exposure from cannon fire near his sleeping quarters.  However, the information of record is insufficient to corroborate the Veteran's stated assignments involving noise exposure.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's military personnel records and any other appropriate documentation in order to confirm the Veteran's assignments that he claims resulted in noise exposure.  This should include whether the Veteran was assigned on temporary duty to target maintenance for the national rifle matches in the summer of 1961 at Camp Perry in Ohio, as well as any other assignment that would indicate noise exposure.

2. After obtaining such records, if the information therein supports the Veteran's claimed in-service noise exposure, then he should then be afforded a VA examination to determine the nature and etiology of any current hearing loss.  The claims folder should be made available to the examiner for review before the examination.  The examiner should opine whether it is at least as likely as not that any current hearing loss is related to military service, specifically the Veteran's reported exposure to noise from rifle fire, rocket launchers, machine guns, mortars, grenades and other explosions during his training exercises.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3. Thereafter, the RO/AMC should readjudicate the claim of service connection for hearing loss in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


